        Case 2:19-cv-01052-WHA-SMD Document 17 Filed 06/17/20 Page 1 of 1




                  IN THE DISTRICT COURT OF THE UNITED STATES
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               NORTHERN DIVISION

STEVEN JOSHUA DINKLE,                        )
AIS #309785,                                 )
                                             )
            Plaintiff,                       )
                                             )
   v.                                        ) CIVIL ACTION NO. 2:19-CV-1052-WHA
                                             )
KAY IVEY, et al.,                            )
                                             )
            Defendants.                      )

                                         ORDER

         On May 18, 2020, the Magistrate Judge entered a Recommendation (Doc. #16)

to which no timely objections have been filed. After an independent review of the file

and upon consideration of the Recommendation, it is ORDERED that:

         1. The Recommendation of the Magistrate Judge is ADOPTED.

         2. This case is DISMISSED without prejudice for the plaintiff’s failure to file

necessary financial information as ordered by this court.

         A separate Final Judgment will be entered.

         DONE this 17th day of June, 2020.



                               /s/ W. Harold Albritton
                               SENIOR UNITED STATES DISTRICT JUDGE
